376 F.2d 848
UNITED STATES of America, Appellant,v.Harl COLE, Appellee.
No. 23564.
United States Court of Appeals Fifth Circuit.
May 2, 1967.

Morton Hollander, Richard S. Salzman, Atty., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Charles L. Goodson, U. S. Atty., by Julius M. Hulsey, Asst. U. S. Atty., J. Charles Kruse, Atty., Dept. of Justice, Barefoot Sanders, Asst. Atty. Gen., Alan S. Rosenthal, Richard S. Salzman, Attys., Dept. of Justice, Washington, D. C., for appellant.
Donald B. Howe, Howe & Murphy, Tallapoosa, Ga., for appellee.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
This suit for damages for personal injury under the Federal Tort Claims Act was decided by the trial court prior to the decision by the United States Supreme Court of United States v. Demko, 385 U.S. 149, 87 S.Ct. 382, 17 L.Ed.2d 258. It is clear that the Demko case rules this one, in that the appellee was a prisoner whose injuries were incurred in the course of a work activity connected with the maintenance or operation of Maxwell Air Force Base, an institution within which appellee was confined as a civilian prisoner. In such circumstances, the compensation provisions of 18 U.S. C.A. § 4126 were exclusive as to the benefits provided for the appellee in such a situation. The trial court did not have jurisdiction to entertain a Tort Claims Act complaint under such circumstances.


2
The judgment is reversed and the case is remanded with directions that the complaint be dismissed.